EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Lithia Motors, Inc. and subsidiaries: We consent to the use of our reports dated March 3, 2010, with respect to the consolidated balance sheets of Lithia Motors, Inc. and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2009, and the effectiveness of internal control over financial reporting as of December31, 2009, which reports appear in the December31, 2009 Annual Report on Form 10-K of Lithia Motors, Inc., incorporated herein by reference. /s/ KPMG LLP Portland, Oregon August 10, 2010
